Mr. Justice Brown delivered the opinion of the court. The bill of exceptions in this cause is an anomaly. The trial on a common-law writ of certiorari, such as is the' writ involved here, must be solely on inspection of the record returned. The only questions which the Circuit Court could properly ask, were: Did the Civil Service Commission have jurisdiction in this case ? And, did it follow the form of proceedings legally applicable in such cases? And these it should determine from the record itself; evidence da hors the record could not be properly introduced by either party. If the return in certiorari is not complete, there are methods of compelling its completion, which the court issuing the writ will adopt on proper motion of the party aggrieved. But the record as finally returned imports absolute verity, and is taken as conclusive. Blair v. Sennott, 134 Ill. 78; Smith v. Commissioners of Highways, 150 Ill. 385-391; Drainage Commissioners v. Volke, 163 Ill., 243; People ex rel., etc., v. Lindblom, 182 Ill. 241; Heaney v. City of Chicago, 117 Ill. App. 405. The Circuit Court had nothing to do with the justice of the finding which the Civil Service Commission made against appellant, nor whether it erred in its decision on the facts, or in its application of the law to those facts, nor have we. This renders unnecessary any further allusion to the evidence rejected by the Circuit Court, and equally any allusion to that which was received and appears in the bill of exceptions. The latter neither helps nor hinders the appellant. By the return it appears that the petitioner was in the classified Civil Service of Chicago. It appears that a charge was made against him by the superintendent of police of making a false official report, and of conduct unbecoming a police officer. Tt appears also that the appellant had due notice of this, and appeared personally and by counsel before the Commission, and had a full hearing; that the Commission found him guilty of the charges preferred and ordered him to be dismissed from the service by the proper officer. We see nowhere any justification for a finding that the Civil Service Commission exceeded its jurisdiction, or that it did not follow the form of proceedings legally applicable. Before the Civil Service Law was enacted, a police officer of the city of Chicago was subject to arbitrary discharge by the mayor, although such removal must be reported to the council. The Civil Service Act to prevent removal for political reasons, provided that no person in the classified service could be removed from his office or employment, “except for cause upon written charges, and after an opportunity to be heard in his own defense.” This implies, of course, that the written charges must state a “cause” for removal and that this cause must be some substantial shortcoming, which renders his continuance in his office or employment in some way detrimental to the discipline or efficiency of the service. But, as we said in Heaney v. Chicago, supra, when that is conceded a wide latitude is given to the Commission as to what will justify the separation from the service, provided only, the accused has been given the proper opportunity to know the nature of the charges and. to be heard in his own defense. To argue that no cause for such separation is sufficient unless it is shown to have been set down in some book of “ Rules and Regulations,” or some code adopted by the Civil Service Commission itself, or to say that “ making a false official return,” and “ conduct unbecoming a police officer,” are not sufficient causes, seems to us frivolous. If this construction were to be given the Civil Service Act, and contentions of this sort upheld, the act would be subversive of good municipal government, instead of an aid to it.. Even if the specifications appended to the charge bad not contained in themselves a substantial cause, the petitioner could take no advantage from that—if on his appearance and full hearing the Commission had found him guilty of the general charge, and that general charge had stated a good cause. The charges and specifications need not have the accuracy of an indictment. Their object is simply to apprise the officer or employee accused with reasonable certainty of the charges against him, so that he may have a fair opportunity to defend himself. But the specifications clearly enough describe an offense quite sufficient to warrant the petitioner’s discharge. The Act of February 16, 1874, to revise the law in relation to fugitives from justice does not, as counsel assumes, provide that the expenses which shall be paid out of the State treasury on the certificate of the governor and warrant of the auditor, shall include twelve cents a mile for all necessary travel in returning fugitives. It provides that the actual expenses up to and not exceeding twelve cents a mile shall be thus paid. The distinction is very obvious. To certify to twelve cents a mile when the actual expense was less, was “grafting ” and pilfering—truly “ a kind of dangerous affair.” If the petitioner was guilty of it, or of any participation in it, either entirely for the benefit of a brother officer, or partly for his own, he was guilty “of conduct unbecoming a police officer,” and was rightfully and justly discharged. Whether he was so guilty, we have no means of knowing, but the Civil Service Commission found him guilty, and we have no power, nor had the Circuit Court any power, to review its judgment in this regard. The judgment of the Circuit Court quashing the writ of certiorari in question is affirmed. Affirmed.